t c memo united_states tax_court robert t brewer petitioner v commissioner of internal revenue respondent docket no filed date robert t brewer pro_se thomas a friday for respondent memorandum opinion goeke judge this case is before the court on petitioner’s motion to vacate a stipulated decision entered on date motion to vacate petitioner’s motion to vacate was timely filed under rule on date respondent 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure filed a response to petitioner’s motion to vacate because petitioner has not shown that the circumstances of the settlement warrant our vacating the decision we shall deny petitioner’s motion to vacate background on date respondent issued a notice_of_deficiency to petitioner determining a deficiency of dollar_figure in petitioner’s federal_income_tax the notice_of_deficiency also determined additions to tax for under sec_6651 and and a of dollar_figure dollar_figure and dollar_figure respectively respondent issued the notice_of_deficiency as a result of petitioner’s failure to timely file his federal_income_tax return on date petitioner timely filed a petition challenging respondent’s determination in date petitioner filed his return as a result petitioner and respondent were thereafter able to resolve many of the issues raised in the notice_of_deficiency this case was calendared for the court’s trial session in mobile alabama beginning on date on the morning of the court’s calendar call petitioner and counsel for respondent mr friday met and executed a stipulated decision petitioner and mr friday then appeared before the court and informed the court that a settlement had been reached the stipulated decision was submitted to the court on date signed by petitioner and mr friday on date the court entered the stipulated decision the first page of the decision reflects that there is a deficiency of dollar_figure in petitioner’s federal_income_tax and that petitioner is not liable for any additions to tax page of the decision states it is hereby stipulated that the court may enter the foregoing decision in this case it is further stipulated that interest will be assessed as provided by law on the deficiency due from petitioner the above deficiency does not take into account withholding credits of dollar_figure made for the taxable_year by the petitioner it is further stipulated that effective upon the entry of this decision by the court petitioner waives the restrictions contained in sec_6213 prohibiting assessment and collection of the deficiency plus statutory interest until the decision of the tax_court becomes final the decision bears the signatures of petitioner and mr friday on page discussion rule allows a party to file a motion to vacate or revise a decision within days after the decision has been entered unless the court shall otherwise permit that 30-day period to be extended but rule does not provide a standard by which this court should evaluate a motion to vacate a decision rule a however provides that we may give weight to the federal rules of civil procedure to the extent that they are suitably adaptable to govern the matter at hand rule of the federal rules of civil procedure provides certain circumstances in which a federal court may vacate or alter a judgment order or other part of the record we have often looked to rule of the federal rules of civil procedure to assist us in resolving issues raised in motions to vacate decisions under rule see eg 69_tc_999 kun v commissioner tcmemo_2004_273 estate of miller v commissioner tcmemo_1994_25 rule a of the federal rules of civil procedure provides that the court may correct clerical mistakes and errors arising from oversight or omission at any time of its own initiative or on the motion of a party as relevant here rule b provides that on motion and upon such terms as are just the court may relieve a party of a final judgment for mistake inadvertence surprise or excusable neglect newly discovered evidence which by due diligence could not have been discovered in time to move for a new trial under rule b fraud misrepresentation or other misconduct of an adverse_party any other reason justifying relief from the operation of the judgment in addition this court has applied a more stringent standard in evaluating motions to enter decisions or vacate settlement agreements where shortly before trial the parties agreed to a settlement and caused the vacation of the trial date in such cases we have held the settlements to be enforceable unless the moving party can show a lack of formal consent mistake fraud or some similar ground see 108_tc_320 affd 208_f3d_205 3d cir 90_tc_315 we believe that petitioner should be held to this more stringent standard rather than that stated in rule of the federal rules of civil procedure for vacation of decisions here the parties reached a settlement shortly before trial and the trial date was vacated as a result of that settlement our subsequent entering of the decision should not lessen the standard to which petitioner as the moving party must be held petitioner argues that the decision should be vacated for various reasons first petitioner objects to the decision because it does not show that his net tax due is dollar_figure the dollar_figure appears to reflect the difference between petitioner’s deficiency for dollar_figure and the amount of petitioner’s withholding credits for dollar_figure both of which are shown in the decision respondent agrees that petitioner’s net tax due for is dollar_figure excluding interest because petitioner and respondent agree that petitioner’s net tax due is dollar_figure this argument does not require any further discussion next petitioner claims that he did not see the first page of the decision when he signed the decision at the calendar call because the document he signed was not a stapled 2-page document petitioner asserts that he did not see the first page of the decision on which the deficiency amount was shown until he received the decision by mail after it had been entered by the court even if we accepted this implausible assertion as true it would not warrant our vacating the decision even if petitioner did not see the first page of the decision when he signed the decision it was petitioner’s responsibility to know and understand what he was signing the second page of the decision has a number at the top and the first words appearing on that page refer to the above deficiency clearly this is the second page of a document and petitioner was free to refuse to sign it if he was not presented with both pages petitioner next asserts that his signature on the decision was coerced a product of threats and harassment by mr friday petitioner’s assertions of threats and harassment are unsupported even by his own version of the facts surrounding the settlement lastly petitioner raises concerns that the interest he will owe will not be computed correctly and he objects to his owing interest for the period between the date he filed his income_tax return and the date of settlement this court has jurisdiction over matters involving interest only in limited circumstances 121_tc_147 we may determine whether a taxpayer has made an overpayment of interest or the secretary has made an underpayment of interest under sec_7481 and a when a motion to redetermine interest has been filed within year after the date the decision of the tax_court becomes final under sec_7481 the secretary has made an assessment under sec_6215 that includes interest and the taxpayer has paid the entire amount of the deficiency plus the entire amount claimed by the secretary as interest on the deficiency rule sec_7481 and a med james inc v commissioner supra pincite we shall address these requirements in turn first petitioner has not filed a timely motion for redetermination under rule the tax_court decision in this case is not yet final sec_7481 sec_7483 387_f2d_689 7th cir second sec_6601 allows respondent to assess interest at any time during the period within which the tax to which the interest relates may be collected nothing in the record indicates that the interest in this case has been assessed for lastly petitioner has not demonstrated that he paid any interest therefore we do not have jurisdiction to redetermine the interest on petitioner’s deficiency under sec_7481 in addition we do not have jurisdiction to abate the interest on petitioner’s deficiency under sec_6404 the tax_court may review the secretary’s failure to abate interest only after the secretary makes a final_determination not to abate interest see also rule b petitioner has not demonstrated that respondent has made a final_determination with respect to abatement of the interest on petitioner’s deficiency to reflect the foregoing an order will be issued denying petitioner’s motion to vacate the stipulated decision entered date
